UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
___________________________________________

MICHAEL J. MONROE,

                               Plaintiff,
                                                             9:17-CV-1050
v.                                                           (GTS/ML)

SCOTT KOCIENSKI, Corr. Officer, Franklin
Corr. Fac., f/k/a Officer K; and BRIAN TYO,
Corr. Officer, Franklin Corr. Fac., f/k/a Officer T,

                        Defendants.
___________________________________________

APPEARANCES:                                               OF COUNSEL:

MICHAEL J. MONROE
  Plaintiff, Pro Se
126 Halgren Crescent
Haverstraw, New York 10927

HON. LETITIA A. JAMES                                      ERIK BOULE PINSONNAULT, ESQ.
Attorney General for the State of New York                 Assistant Attorney General
 Counsel for Defendants
The Capitol
Albany, New York 12224

GLENN T. SUDDABY, Chief United States District Judge

                                     DECISION and ORDER

       Currently before the Court, in this pro se prisoner civil rights action filed by Michael J.

Monroe (“Plaintiff”) against the two above-captioned employees of the New York State

Department of Corrections and Community Supervision (“Defendants”), are (1) Defendants’

motion to dismiss Plaintiff’s Amended Complaint for failure to prosecute pursuant to Fed. R.

Civ. P. 41(b), and (2) United States Magistrate Judge Miroslav Lovric’s Report-

Recommendation recommending that Defendants’ motion be granted, and that Plaintiff’s
Amended Complaint be dismissed in its entirety. (Dkt. Nos. 51, 53.) Neither party has filed an

objection to the Report-Recommendation, and the deadline by which to do so has expired. (See

generally Docket Sheet.) After carefully reviewing the relevant papers herein, including

Magistrate Judge Lovric’s thorough Report-Recommendation, the Court can find no clear error

in the Report-Recommendation.1 Magistrate Judge Lovric employed the proper standards,

accurately recited the facts, and reasonably applied the law to those facts. As a result, the

Report-Recommendation is accepted and adopted in its entirety for the reasons set forth therein,

Defendants’ motion to dismiss is granted, and Plaintiff’s Amended Complaint is dismissed.

       ACCORDINGLY, it is

       ORDERED that Magistrate Judge Lovric’s Report-Recommendation (Dkt. No. 53) is

ACCEPTED and ADOPTED in its entirety; and it is further

       ORDERED that Defendants’ motion to dismiss (Dkt. No. 51) is GRANTED and

Plaintiff’s Amended Complaint (Dkt. No. 26) is DISMISSED in its entirety pursuant to Fed. R.

Civ. P. 41(b).

       The Court certifies that an appeal from this Decision and Order would not be taken in

good faith.

Dated: February 26, 2020
       Syracuse, New York

       1
                 When no objection is made to a report-recommendation, the Court subjects that
report-recommendation to only a clear-error review. Fed. R. Civ. P. 72(b), Advisory Committee
Notes: 1983 Addition. When performing such a clear-error review, “the court need only satisfy
itself that there is no clear error on the face of the record in order to accept the recommendation.”
Id.; see also Batista v. Walker, 94-CV-2826, 1995 WL 453299, at *1 (S.D.N.Y. July 31, 1995)
(Sotomayor, J.) (“I am permitted to adopt those sections of [a magistrate judge’s] report to which
no specific objection is made, so long as those sections are not facially erroneous.”) (internal
quotation marks omitted).

                                                  2
